JUSTICE COOK, dissenting: I respectfully dissent. Section 143.14 of the Code limits the right of an insurance company to cancel a policy of insurance. Section 143.14 was not complied with here, and the attempted cancellation should be held ineffective. I agree with the majority the purpose of section 143.14 of the Code is to protect the insured, by making it reasonably certain that the insured will receive notice of cancellation. I also agree that, under Bates, an insurance company may comply with section 143.14 by showing the notice was mailed, and need not show that it was received. The legislative purpose was to strike a reasonable balance— not to require expensive and sometimes difficult proof of actual service, accompanied by delays which might prejudice the insurance company, but still to do whatever could easily be done so that the insured would in fact receive notice. Notice to the agent makes it likely the insured will receive and understand a notice of cancellation. Insureds change addresses, get married, and change jobs, but the insurance company will always know how to contact the agent. Insureds may not recognize what a form is or what they should do after they receive it, but agents do know those things. The first thing an insured who receives a notice of cancellation is likely to do is contact his agent. Notice to the agent is an important backup to the notice sent to the insured. Because section 143.14 requires that a copy of the notice "shall be sent” to the agent, and because notice to the agent is important in carrying out the purposes of the section, I would not allow a policy cancellation to be effective without copying the agent. An affidavit of an insurance company assistant vice-president in this case states that the company follows a uniform procedure in sending these notices, and that procedure was followed here. What right did the insurance company have to ignore the statutory directive that a copy be sent to the agent? The majority suggests that, because different language is used, different meanings must be given to the first sentence of section 143.14, which contains the language that "[n]o notice *** shall be effective unless,” and to the third sentence, which merely says that a copy of the notice "shall” be sent to the agent. (Ill. Rev. Stat. 1989, ch. 73, par. 755.14.) I respectfully suggest that the majority’s reading gives no meaning at all to the third sentence. We now read the third sentence to say that an insurance company need not give notice to the agent, even though the legislature said that notice "shall” be given. The majority discounts the fact that notice to agents is likely to result in notice to insureds, with the argument that if the legislature had so intended it would have specifically required agents and brokers who receive the notice to then contact the insureds. Justice Lund’s special concurrence asks how the agent must give notice to the insured, if a requirement to do so is imposed. The beauty of notice to the agent, however, is that it achieves the legislative purpose by economic self-interest, not by inflexible statutory requirements. An agent will contact an insured because it is to the agent’s economic benefit to do so. The agent may be expected to use the best method available to make that contact, whether it be a telephone call to a relative, a visit to the property, or leaving a note on a door. Despite Justice Lund’s argument ad horribilem, I do not suggest that an agent who is unable to contact an insured, or in fact makes no attempts to contact him, is subject to any new cause of action. There will be times when insureds will not know of the cancellation, but if their agents have been notified, at least what can easily be done will have been done. The majority’s argument that the purpose of the third sentence is only to enable the agent to "maintain a relationship” with his customers is difficult to understand. Agents are, in general, able to maintain relationships with their customers without section 143.14. Section 143.14 does enable the agent to maintain contact or a relationship in the specific circumstance of cancellation, but that is an argument for requiring the insurance company to comply with the section. Contact between agent and insured is desirable at the time a policy is cancelled; the legislature has required that the agent be in a position to make that contact, and we should not allow insurance companies to cancel policies without the knowledge of the agents who actually deal with the insureds.